Citation Nr: 0533351	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to apportionment of the veteran's service-
connected disability compensation benefits.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from December 1988 to June 
1998.  The appellant is the veteran's spouse.  They are 
currently separated and in the process of obtaining a 
divorce.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a RO Special Apportionment Decision dated in 
December 2001.  The decision denied apportionment of the 
veteran's service-connected compensation benefits to the 
appellant.  The appellant timely appealed that determination 
and the veteran contested the claim.

The appellant indicated on her February 2003 VA Form 9 that 
she wished to testify at a Board hearing.  A Travel Board 
hearing was scheduled for February 2004 and the appellant was 
provided notice of this hearing both in January 2004.  
However, the appellant failed to report to the scheduled 
hearing and failed to explain her absence.  Therefore, the 
Board hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2005).

This claim was previously before the Board in June 2004 and 
was remanded for further development.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2. The veteran is currently receiving compensation for 
service-connected disabilities at a combined rating of 40 
percent.

3.  The appellant is the veteran's spouse.  They are 
currently separated and in the process of obtaining a 
divorce.

4. The veteran, who is not residing with the appellant, is 
reasonably discharging his responsibility for spousal support 
at this time.

5.  A special apportionment is not shown to be required as 
the appellant has not demonstrated economic hardship.


CONCLUSION OF LAW

An apportionment of the veteran's VA monthly disability 
compensation benefits on behalf of his spouse is not 
warranted.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 
3.450, 3.451 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the veteran is not residing with his spouse, or when the 
veteran's dependent children are not in his custody, all or 
any part of the compensation benefits payable may be 
apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307 (West 2002).  VA regulations provide for two 
types of apportionments.  A "general" apportionment may be 
paid under the circumstances set forth in 38 C.F.R. § 3.450.  
More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that 
an apportionment may be paid if the veteran is not residing 
with his or her spouse and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  It 
is not necessary for the claimant to establish the existence 
of hardship in order to obtain an apportionment under 38 
C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently 
designed to provide for an apportionment in situations where 
a veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support. See, 
e. g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); 
cf. Vet. Reg. No. 6(c), 4 (June 1934).

The record reflects that the veteran has been in receipt of 
VA disability compensation for various service-connected 
disabilities since June 1998.  The veteran is service 
connected for insulin dependent diabetes mellitus, evaluated 
as 20 percent disabling; chemical hyperthyroidism, evaluated 
as 10 percent disabling; patellofemoral disease, both knees, 
status post medial meniscus derangement and arthroscopic 
surgery of the left knee, evaluated as 10 percent disabling; 
status post repair of urethral stricture, evaluated as 
noncompensably disabling; tinnitus, evaluated as 10 percent 
disabling; and, mold of the left groin, evaluated as 
noncompensably disabling.  A combined disability evaluation 
of 40 percent is in effect.  He receives approximately 
$510.00 a month from the VA for this disorder.

The record shows that the veteran and appellant were married 
in March 1993.  They are currently separated and in the 
process of obtaining a divorce.  

The appellant requested apportionment of the veteran's VA 
compensation benefits in January 2001.  The appellant 
asserted that the veteran left her in December 2000, leaving 
her and her son, K.P., with no money and no transportation.  

In September 2001 correspondence she asserted that she had 
been on Social Security disability since February 2000.  
According to the appellant, her total monthly income is 
$1,250.00 ($640.00 - Social Security, $500.00 - roommate, and 
$110.00 - veteran's military retirement).  Her total monthly 
expenses are reportedly $1,687.00 ($650.00 - rent, $300.00 - 
food, $180.00 - utilities, $347.00 - car, $60.00 - storage, 
$125 - insurance, and $25.00 - son's musical instrument).      

In response to the appellant's claim, the veteran submitted 
correspondence dated in October 2001 and an income and 
expense schedule.  Here the veteran argued that K.P. was not 
his son and that the appellant was receiving child support 
payments in the amount of $200.00 per month from R.P., K.P.'s 
father.  Furthermore, the veteran argued that the appellant 
was receiving $110.00 per month, half of the veteran's 
$220.00 per month retirement income.  Finally, the veteran 
argued that he was currently paying an outstanding 
indebtedness from the appellant in the amount of $32.00 per 
month until August 2003.  According to the veteran, his total 
monthly income is $730.00.  His total monthly expenses are 
reportedly $1,254.00 ($435.00 - rent, $10.00 - other living 
expenses, and $709.00 - monthly payments on installment 
contracts and other debts).  

Documents detailing the appellant and veteran's divorce are 
also of record.  A state court order dated in April 2001 
shows a spousal support award of $1,000.00 to be paid by the 
veteran at $100 per month over ten months.  Another state 
court document shows an award of $500.00 to the appellant as 
an advancement on the veteran's 401K.  

In light of the foregoing, the RO issued a decision in 
December 2001 denying apportionment of the veteran's service-
connected compensation benefits to the appellant.  The RO's 
special apportionment decision noted that no apportionment 
would be paid since it was shown that the veteran was 
providing support for his spouse.  The appellant timely 
appealed that determination.

Upon review of the evidence, the Board finds that the veteran 
is reasonably discharging his spousal support 
responsibilities for VA purposes.  Evidence submitted by both 
the appellant and the veteran shows that the veteran 
contributes $110.00, which is half of his military 
retirement, to the appellant's support.  The veteran has also 
reported that he pays toward the appellant's outstanding debt 
each month.  Given the state court documents submitted and 
the veteran's income level, the $110.00 monthly payment to 
the appellant from the veteran's military retirement is 
considered to be a reasonable discharge of the veteran's 
responsibility for VA purposes.  

Based on the above, the criteria for a general apportionment 
under 38 C.F.R.  § 3.450 are not met.  

While § 3.450 requires a finding that a veteran is or is not 
reasonably discharging his duties to provide for his spouse, 
§ 3.451 has no such requirement.  Therefore, the Board must 
consider the issue of whether a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R.  § 3.451 is warranted.  As noted herein above, in 
order for a special apportionment to be warranted, hardship 
must be shown to exist.  Hardship contemplates an inability 
to pay for essentials such as food, clothing, shelter or 
medical expenses.  Such deprivations are not shown in this 
case.  Furthermore, expenses exceed income for both the 
veteran and the appellant.  Thus, the criteria for the 
assignment of a special apportionment have not been met under 
38 C.F.R. § 3.451 (2005).  Accordingly, for the reasons 
stated above, the Board finds that the evidence is against 
the grant of an apportionment of the veteran's VA disability 
compensation.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
November 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson,  19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC) she was provided with specific information 
as to why her claim was being denied, and of the evidence 
that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letter, the SOC, and the SSOC generally informed the 
veteran that it was necessary to send any evidence in her 
possession to VA that supports her claim.  There is no 
allegation from the veteran that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board notes that the Court's decision in Pelegrini II, 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the appellant in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the case was readjudicated and an 
additional SSOC was provided to the appellant in August 2005.

The claims folder contains all available records.  The 
appellant has not identified any other outstanding evidence 
to be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also finds that the contested claims procedures 
codified at 38 U.S.C.A. § 7105A(b) (West 2002) and 38 C.F.R. 
§§ 19.100 through 19.102 and 20.500 through 20.504 (2005) 
have been substantially complied with.  That is, the RO has 
provided both the appellant and the veteran with notice of 
the action taken with respect to the claim.  They were both 
provided with notice of the Apportionment Decision and the 
subsequent Supplemental Statement of the Case (SSOC).  These 
determinations provided both parties with the pertinent laws 
and regulations relating to the issue at hand and notified 
the appellant of why her claim was being denied.  Thus, the 
contested claims procedures have been substantially complied 
with.


ORDER

Entitlement to an apportionment of the veteran's service-
connected disability compensation benefits is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


